ACCEPTED
                                                                               03-14-00117-CV
                                                                                       5443800
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         5/27/2015 10:17:25 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                          NO. 03-14-00117-CV

                                                    FILED IN
                                             3rd COURT OF APPEALS
              IN THE COURT OF APPEALS FOR THE AUSTIN, TEXAS
          THIRD COURT OF APPEALS DISTRICT OF TEXAS
                                             5/27/2015 10:17:25 PM
                         AT AUSTIN               JEFFREY D. KYLE
                                                      Clerk



                     NASH JESUS GONZALES
                 AND GONZALES & GONZALES, P.C.,

                                               APPELLANTS
                                    v.

                      MARISSA ANN GONZALES,

                                               APPELLEES


            From the 200th District Court , Travis County Texas
               The Honorable Lora J. Livingston, Presiding
                   Trial Court No. D-1-FM-11-005140


   NASH JESUS GONZALES AND GONZALES & GONZALES, P.C.’S
                APPELLANTS’ REPLY BRIEF

Thomas B. Cowart                  Wasoff & Cowart, P.L.L.C.
Texas Bar No. 00787295            100 North Central Expressway, Suite 901
tom@tcowart.com                   Richardson, Texas 75080
                                  Tel: (214) 692-9700
                                  Fax: (214) 550-2674

Attorneys for Appellants Nash Jesus Gonzales
and Gonzales & Gonzales, P.C.

                   ORAL ARGUMENT REQUESTED

                              May 27, 2015
                                           TABLE OF CONTENTS

Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Summary of Argument in Reply. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument in Reply. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

I.       The jury’s verdict is not supported by the evidence. . . . . . . . . . . . . . . . . . . . 2

         A.        The jury’s “latitude” is limited by the evidence. . . . . . . . . . . . . . . . . . 2

         B.        Appellee’s invitation to base the Court’s decision on an
                   improperly dismembered Record should be rejected. . . . . . . . . . . . . . 4

II.      Appellee’s defense of the Trial Court’s division of the contingent fee
         interest is based on a strained reading of the evidence and proceedings
         before the Trial Court. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

         A.        To get to Appellee’s reading of the June 19, 2012 letter to the
                   clients, the Court must improperly read the letter through a
                   technical, attorney prism.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

         B.        There was no “winding up” of the Partnership at the final hearing
                   or, if it was considered, the relief requested was denied. . . . . . . . . . 14

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




Reply Brief of Appellants                                                                                                Page i
                                   INDEX OF AUTHORITIES

Cases                                                                                             Page Nos.

City of Keller v. Wilson,
   168 S.W.3d 802 (Tex. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6

Deinhart v. McGrath-Stroatman,
  2010 WL 4595708 (Tex. App.–Austin 2010, pet. denied). . . . . . . . . . . . . . . . . 2

Falk & Fish, L.L.P. v. Pinkston's Lawnmower and Equipment, Inc.,
   317 S.W.3d 523 (Tex. App.–Dallas 2010, no pet.). . . . . . . . . . . . . . . . . . . . . . 12

Gillen v. Williams Bros. Const. Co.,
   933 S.W.2d 162 (Tex. App.–Houston [14th Dist.] 1996, writ denied).. . . . . . . . 3

Holden v. Holden,
  456 S.W.3d 642 (Tex. App.–Tyler 2015, no pet.). . . . . . . . . . . . . . . . . . . . . . . 14

Lenz v. Lenz,
   79 S.W.3d 10 (Tex. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Royden v. Ardoin,
  331 S.W.2d 206 (Tex. 1960). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Yasin v. Yasin,
   2011 WL 5009895 (Tex. App.–Austin 2011, no pet.).. . . . . . . . . . . . . . . . . . . . 2




Reply Brief of Appellants                                                                                Page ii
                            SUMMARY OF ARGUMENT IN REPLY

        To defend the jury’s verdict on the geographic restriction on the primary

residence of the children in this matter, Appellee relies on two theories, neither or

which stand up under even the most surface examination. First, Appellee essentially

argues that the jury’s discretion is so wide that review is unavailable. This, however,

is directly contrary to established law allowing for review of the evidentiary support

for the jury’s verdict on geographic restrictions in family law cases. Secondly,

Appellee argues that the evidence supports the claim that a “move” was in the best

interest of the children and so the jury’s verdict permitting a “move” is proper. This

argument, though, relies on taking the evidence completely out of context, something

this Court may not do.

        Her defense of the Trial Court’s division of the contingency fee interests in the

Partnership’s former cases suffers from similar defects. Contrary to the requirement

that the June 19, 2012 letter be read as a reasonable person would, she urges the

Court to apply a lawyer’s technical reading of the letter to arrive at the conclusion she

seeks, a conclusion that would undoubtedly be completely surprising to the

reasonable client. And she urges the Court to indulge an assumption of action by the

Trial Court that has no foundation in the record and, in fact, is contrary to the

judgment actually rendered below. Nothing advanced by Appellee excuses the Trial




Reply Brief of Appellants                                                          Page 1
Court’s error in reaching out beyond the proper bounds to include the contingency fee

interests in the community estate.

                                ARGUMENT IN REPLY

        There are two areas in the Trial Court’s judgment being challenged here. Each

will be analyzed in turn.

I.      The jury’s verdict is not supported by the evidence

        Appellee presents two primary defense to the challenge to the evidentiary

support for the jury’s verdict. First, Appellee argues essentially that the jury’s

discretion is so wide on the issue as to make evidentiary review inappropriate.

Second, Appellee argues that a truncated reading of the evidence supports the verdict.

Neither of these theories are valid.

        A.       The jury’s “latitude” is limited by the evidence

        Appellee first argues that the jury has discretion to simply pick any restriction

it finds appropriate under the statute and the form of the jury charge. This claim,

though, misses this point. Mr. Gonzales does not complain about the form of the jury

charge or the use of the Pattern Jury Charge in this matter. He contends that the

jury’s verdict is not supported by the evidence, a requirement recognized by the

Supreme Court and this Court in this context. Lenz v. Lenz, 79 S.W.3d 10, 19 -21

(Tex. 2002); Deinhart v. McGrath-Stroatman, 2010 WL 4595708, 5-8                   (Tex.

App.–Austin 2010, pet. denied); see also Yasin v. Yasin, 2011 WL 5009895 (Tex.


Reply Brief of Appellants                                                          Page 2
App.–Austin 2011, no pet.). The arguments advanced by Appellee based on the form

of the charge are red herrings that should not distract the Court.

        Similarly, Mr. Gonzales does not complain about the Trial Court’s response to

the jury’s question, cited by Appellee. Again, he contends that the jury’s verdict is

not supported by the evidence, a wholly separate issue. To the extent that the Trial

Court’s response to the jury is relevant, the absence of a Reporter’s Record reflecting

the proceedings surrounding the note constitutes a “lost or destroyed” record. See

Gillen v. Williams Bros. Const. Co., 933 S.W.2d 162, 163 (Tex. App.–Houston [14th

Dist.] 1996, writ denied). Mr. Gonzales timely made a request for the Reporter’s

Record to be prepared and filed in this matter (CR 743, 760). In addition, the Trial

Court indicated that the Court Reporter would report the trial proceedings, subject to

certain exceptions not applicable here, (III RR 38, 47-48) and the Trial Court’s

judgment (the Amended/Corrected Final Decree of Divorce) reflects that the

proceedings were reported by the “Official Court Reporter” (CR 679). Thus, if the

Court were to find that the Trial Court’s response to the jury’s question is relevant to

the determination of the sufficiency of the evidence, the omission from the record of

the proceedings surrounding that response mandates that the Trial Court’s judgment

be set aside and a new trial ordered.1 TEX. R. APP. P. 34.6(f).

        1
          In addition, Mr. Gonzales objects to the assertion that he did not object to the Trial Court’s
instruction on this point as being outside the record. The record does not support this claim and Mr.
Gonzales disagrees with this claim by Appellee. By this, Mr. Gonzales advises the Court that the
parties will not be able to agree that the record is as Appellee claims.

Reply Brief of Appellants                                                                        Page 3
        Neither the form of the jury charge nor the Trial Court’s response to the jury’s

question is at issue in this appeal–the sufficiency of the evidence to support the

verdict is.        Appellee’s attempt to distract the Court with these extraneous

consideration should be ignored.

        B.       Appellee’s invitation to base the Court’s decision on an improperly
                 dismembered Record should be rejected

        Appellee presents two major basis for her claim the evidence is sufficient.

First, she asserts that the evidence demonstrates that it was in the children’s best

interest that they “move” from Austin. Secondly, she argues that the evidence shows

that it was in their best interest to separate from Mr. Gonzales, their father. Under

both theories, though, Appellee invites the Court to rewrite the evidence in the record

by deleting parts of the testimony that does not comport with her theory. The Texas

Supreme Court considered this approach to evidentiary review in its City of Keller v.

Wilson decision, explicitly condemning it:

        More generally, evidence cannot be taken out of context in a way that
        makes it seem to support a verdict when in fact it never did. [FN28] If
        a witness's statement “I did not do that” is contrary to the jury's verdict,
        a reviewing court may need to disregard the whole statement, but cannot
        rewrite it by disregarding the middle word alone.

        FN28. Bostrom Seating, Inc. v. Crane Carrier Co., 140 S.W.3d 681,
        684, 685 (Tex.2004) (holding no evidence supported defect as
        comments from deposition “were read out of context”).

City of Keller v. Wilson, 168 S.W.3d 802, 812 (Tex. 2005). Yet this is precisely what

Appellee urges the Court to do here.
Reply Brief of Appellants                                                              Page 4
        Appellee claims that her expert testified that it was “in the best interest of the

children that they be able to move from Austin” citing the expert’s testimony and her

report, which was admitted as an exhibit (Appellee’s Brief, page 14 & n21 (citing 4

RR 191-192 and 18 RR 106)). The expert’s testimony, though, explicitly tied the

“move” to a relocation to New York:

        Q. All right. And the final question, move or don't move, you say move,
        right?

        A. Yes.

        Q. You think it's in the best interest of these boys for mom to be able to
        move with them up to New York?

        A. I do.

        Q. And why is that?

        A. All the things we've already said, added support. There's some
        willingness, at least periodic willingness on the father, in that he will be
        going with them, and so that that -- the relationship between Mr.
        Gonzales and his kids can -- can remain and continue to grow. And I
        think she just really needs the support of that extended family to be able
        to sort of handle all of the moving parts of this divorce and their
        co-parenting situation.

(4 RR 191-1) (emphasis added). The expert’s report also explicitly tied “the move”

to a relocation to New York:

        I would be supportive of the idea of the move to New York. However, I
        think it is important that this involve some planning and not be done in
        an impulsive manner. This will also give Mr. Gonzales some time to
        apply for his license and start a practice there, if he so chooses. I would
        recommend a move not occur prior to July, 2013. The family should
        work with the parenting coordinator to plan where the parties will be
Reply Brief of Appellants                                                              Page 5
        living so that they may coordinate living arrangements within close
        proximity to each other. This will also give Mr. Gonzales time to
        arrange mental health care in the area, get his license, and look for work.

(18 RR 106) (emphasis added). Appellee argues that the Court can properly consider

the statement “I would be supportive of the idea of the move” as supporting the

verdict while deleting out the “to New York” remainder of the sentence. This is

exactly what the Supreme Court prohibited in City of Keller. Id.

        She also contends that the evidence shows her desire “to move” was not based

on ill will or an intent to harm Mr. Gonzales (Appellee’s Brief, page 18 (citing 4 RR

162, 6 RR 35)). There is nothing addressing this issue in the expert’s testimony on

page 162. Where the expert does address Appellee’s motives, though, it is explicitly

tied to a move to New York:

        Q. Okay. So do you - - do you think that Marissa’s desire to move to
        New York is prompted by any desire to hurt Mr. Gonzales’s relationship
        with his sons?

        A. No.

(4 RR 181) (emphasis added). Appellee’s testimony at 6 RR 35 is also explicitly tied

to a move to New York:

        Q. Okay. Okay. Is it your intent to move to New York - - do you want
        to move to New York so that you can hurt Mr. Gonzales?

        A. No, absolutely not.

(6 RR 35) (emphasis added).



Reply Brief of Appellants                                                             Page 6
        In virtually every instance cited by Appellee to support the claim that a generic

“move” would be in the best interest of the children, the actual testimony was

explicitly tied to a move to New York and, where not explicitly tied to New York,

was necessarily tied to such a move by the context of the questions and answers

surrounding the truncated testimony relied on by Appellee. Under the mandate of

City of Keller, this is not evidence supporting the jury’s verdict permitting a “move”

by Appellee to anywhere in Texas.

        Appellee also contends that the evidence establishes that a generic “move”

from Austin was in the best interest of the children because it would allow the

children to “get away from” their father (Appellee’s Brief, page 18-20). Again,

though, this is not an honest review of the record because much of Appellee’s

expert’s testimony was explicitly based on the assumption that Mr. Gonzales would

follow his children if Appellee were to move to New York:

        Q. Okay. And what -- what did you find with regarding her desire to
        move with the children to New York that's summarized in this No. 5 of
        your report?

        A. Well, there are a couple of things. One is that this is another one of
        those issues that Mr. Gonzales would go back and forth on. He, on
        numerous occasions, said to me that he would be fine with a move to
        New York, that he could use a fresh start himself, and distance from his
        own family of origin. . . But I think the fact that he was open to it and
        could see some positive things come out of a move for him I think was
        one of the things that I relied on in that particular -- for that particular
        question.

(4 RR 178-179).
Reply Brief of Appellants                                                              Page 7
        Q. Well, I can see how maybe it's important or helpful to Marissa, but
        how is it helpful for Mr. Gonzales for Marissa -- for the children to have
        this support structure up in New York?

        A. Well, I'm assuming that if he were to go with them, which is part of
        my understanding is that he was willing to go with them, that then if he
        does have times where he can't handle it and he can't cope and things are
        kind of falling apart, and -- and Marissa is working, which she will most
        likely need to work full-time, then that -- you know, that extended
        family can step in and help Mr. Gonzales, as well.

(4 RR 183).

Q. You think it's in the best interest of these boys for mom to be able to move with
them up to New York?

        A. I do.

        Q. And why is that?

        A. All the things we've already said, added support. There's some
        willingness, at least periodic willingness on the father, in that he will be
        going with them, and so that that – the relationship between Mr.
        Gonzales and his kids can -- can remain and continue to grow. And I
        think she just really needs the support of that extended family to be able
        to sort of handle all of the moving parts of this divorce and their
        co-parenting situation.

(4 RR 191-192).

        Again, though Appellee spends much of her brief attacking Mr. Gonzales’s

character and fitness as a parent, the actual evidence presented in this record

demonstrates that the expert on whom Appellee relies expected Mr. Gonzales to move

with Appellee (and, according to Appellee, is exactly what happened after Appellee

abruptly moved to the Dallas area (Appellee’s Brief, page 6, 19)). That is, the expert


Reply Brief of Appellants                                                              Page 8
never suggests that the move would be designed to create space between Mr.

Gonzales and the children because she expected Mr. Gonzales to move as well.

Appellee’s claim that the evidence supports a move within Texas so that the children

would have some separation from Mr. Gonzales is wholly without merit.

        The best Appellee can do to support the jury’s verdict is to invite the Court to

dismember the testimony, removing statements from their context so that pieces of

the evidence can be contorted to support the jury’s verdict (even down to moving the

period in a sentence to make the sentence mean something that the author never

intended). This improper approach to the review of the record illustrates the lack of

evidence supporting the jury’s decision–that is, that Appellee is reduced to urging the

Court to rely on improperly dissected evidence demonstrates beyond doubt that there

is no evidence in the record to support the jury’s verdict. The jury’s verdict on the

geographic restriction on the children’s domicile is wholly unsupported by the record

and should be set aside and a new trial ordered on this issue.

II.     Appellee’s defense of the Trial Court’s division of the contingent fee interest
        is based on a strained reading of the evidence and proceedings before the
        Trial Court

        Appellee’s defense of the Trial Court’s improper division of the contingency

fee interests is premised on two erroneous propositions. First, Appellee contends that

the June 19, 2012 letter did not impact the Partnership’s interest in the contingency

fee cases. To get to this conclusion, Appellee urges the Court to read that letter like


Reply Brief of Appellants                                                          Page 9
a lawyer not, as it should, as a reasonable client would. Once the proper lens is

applied, Appellee’s argument will not stand and, without this foundation, her entire

argument collapses. Her second proposition is that the Trial Court considered issues

that were not supported by pleadings, argument, or evidence by considering the

“winding up” issues instantaneously alongside the division of the community estate

issues. Again, though, there is nothing in the record to support this post hoc creation

by Appellee.

        A.       To get to Appellee’s reading of the June 19, 2012 letter to the clients,
                 the Court must improperly read the letter through a technical,
                 attorney prism

        Appellee claims that because the June 19, 2012 letter does not use the word

“withdraw” or “terminate” the letter did not have any effect on the Partnership’s

interest in the cases, claiming “all the letter did [is] notify the clients of the

dissolution” (Appellee’s Brief, page 30). Once again, though, this claim is wholly

usupported by a proper review of the entire letter, which provided:

        As of June 1, 2012, Marissa A. Gonzales left our firm to practice as a
        sole practitioner. Furthermore, as of June 1, 2012 Nash J. Gonzales will
        be joining his sister, Ida A. Gonzales who is an Attorney and will
        continue to operate under the name of Gonzales & Gonzales, Attorneys
        at Law.

        Inasmuch as Marissa A. Gonzales was your designated attorney on the
        above matter, we are required by the Rules Regulating the State Bar of
        Texas to inform you that you have the right to choose to have Marissa
        A. Gonzales continue in her new capacity to represent you in this matter,
        or you may have the firm known as Gonzales & Gonzales, Attorneys at
        Law to continue to represent you, in which case the file will be handled

Reply Brief of Appellants                                                           Page 10
        by Nash J. Gonzales and Ida A. Gonzales or you can choose to retain an
        entirely new attorney.

        We want you to be sure that there is no disadvantage to you as the client,
        from our business separation. The decision as to how the matters we
        have worked on for you and handled, and who handles them in the
        future will be completely yours. Whatever you decide will be
        determinative.

        Please, at your earliest opportunity:
              (1) Check the appropriate statement reflecting your wishes.
              (2) Retain one of the two copies of your directives
              contained herem. for your records.
              (3) Return once copy in the herein provided prepaid
              addressed envelope. To best protect your interest and
              promote continuity of representation, please respond
              quickly.

        [] I wish to continue being represented Nash J. Gonzales and understand
        that his sister Ida A. Gonzales will serve as co-counsel on my case.

        [ ] I wish to continue to be represented by Marissa A. Gonzales. Please
        transfer my file to her new address, all records, files and property in the
        possession of Nash J. Gonzales as quickly as possible.

        [ ] I wish to now be represented by ___________________________
        Name and Address of other Attorney

        By checking the above box and signing below I hereby provide my
        directive and clearly understand who will be the attorney(s) responsible
        for representing me in my case. Should you have any questions or
        concerns, you may contact Marissa A. Gonzales at (512) 394-2979 or
        Nash J. Gonzales at (512) 474-2001.

(CR 520-521). Contractual communications between an attorney and a client are

construed from the standpoint of a reasonable person in the client's circumstances.




Reply Brief of Appellants                                                             Page 11
Falk & Fish, L.L.P. v. Pinkston's Lawnmower and Equipment, Inc., 317 S.W.3d 523,

528-529 (Tex. App.–Dallas 2010, no pet.) (citing See Restatement (Third) of the Law

Governing Lawyers § 18 cmt. h). Appellee urges the Court to instead read this letter

like a lawyer. This the Court should not do.

        From a reasonable client’s perspective, this letter unambiguously advises that

Appellee has left the firm, that Mr. Gonzales is forming a firm with his sister, and that

the client needed to chose an attorney to go forward with the case (the attorney “who

handles them in the future” and “who will be the attorney(s) responsible for

representing me in my case”) whether it is Mr. Gonzales, Appellee, or an entirely new

attorney. The client is urged to act quickly to “protect your interest and promote

continuity of representation” (CR 520).

        This letter plainly communicates to the client that the Gonzales & Gonzales

partnership is no longer going to be involved in the handling of their case. From the

client’s perspective, this letter unambiguously indicates that the Partnership is

withdrawing from the representation whether the word “withdraw” is used or not. In

addition, the evidence before the Trial Court reflected that these clients were asked

to and did execute new contractual agreements with their new attorney (CR 523-527).

And the only testimony before the Trial Court concerning the effect of this letter was

Mr. Gonzales’s statements to the effect that Appellee had withdrawn from the cases

(5 RR 107-108).


Reply Brief of Appellants                                                         Page 12
        Appellee argues that the “the partnership’s right to the contingency fee was not

terminated prior to the final hearing” presumably meaning the December 2013

Amended/Corrected Final Decree and that “a client’s retention of a new attorney, if

any, did not extinguish the partnership’s right to the fee” (Appellee’s Brief, 28 (citing

CR 679), 32, 34). A reasonable client would not find it acceptable that the

Partnership would maintain its interest while doing nothing on the case from June

2012 to December 2013.         And a reasonable person in Olga Maria Gutierrez’s

position, the client to whom the exemplar letter was addressed and who signed a new

contract with Mr. Gonzales, would be stunned to learn that she owed two attorney’s

fees, 33&1/3% to the Partnership under its contract and 33&1/3% to Mr. Gonzales

under the new contract (CR 514, 520, 526). Presumably, so would Mr. Zapata (CR

523). No reasonable client, reading the June 19, 2012 letter would understand that

by retaining a new attorney, as urged by the Partnership in its letter, and signing a

new contract, the client was subject to a double attorney fee. This is because this

letter was intended to and did communicate to the clients that the Partnership was

withdrawing from the representation.

        Though Appellee now wants to claim otherwise, the letters to the clients had

the effect of ending the Partnership’s interest in the contingency fee files. By

advising the client that a new attorney was required to handle the matter, the

Partnership, at a minimum, abandoned the clients resulting in a forfeiture of the


Reply Brief of Appellants                                                         Page 13
Partnership’s interest in the cases. Royden v. Ardoin, 331 S.W.2d 206, 209 (Tex.

1960). And this outcome was agreed to, explicitly, by Appellee as part of the

dissolution of the Partnership (CR 517-521). As a result, there was nothing for the

Trial Court to divide as part of the community estate and its ruling constitutes an

abuse of discretion.

        B.       There was no “winding up” of the Partnership at the final hearing or,
                 if it was considered, the relief requested was denied

        Appellee also claims that the Trial Court considered the issues involved in

“winding up” the Partnership at the “final hearing” and its distribution of the fee

interest in the Corrected/Amended Final Decree of Divorce reflects that process

(Appellee Brief, 28). There were, however, no pleadings supporting the request that

the Trial Court oversee the winding up of the Partnership. Nor does Appellee point

to any indication that the “winding up” issue was actually tired (Appellee’s Brief,

page 28). Holden v. Holden, 456 S.W.3d 642, 651 (Tex. App.–Tyler 2015, no pet.)

("To determine whether an issue was tried by consent, we must review the record not

for evidence of the issue, but rather for evidence of trial of the issue").

        Moreover, to the extent that any issue related to this theory was considered by

the Trial Court, the Trial Court’s judgment denied all relief not expressly granted and

so any request to “wind up” the Partnership’s affairs was rejected (CR 712). Nothing

in the judgment indicates that the Trial Court did anything other than divide the

community estate (CR 702-707). Appellee’s new found “winding up” theory is
Reply Brief of Appellants                                                        Page 14
unsupported by the pleadings, by the proceedings, by the evidence, and by the

judgment and should be rejected by the Court.

                                      PRAYER

        As shown here and in Appellants’ Brief, the Trial Court erred when it rendered

judgment on the basis of jury verdict that has no evidentiary support. Thus, Appellant

Nash Gonzales respectfully requests that this Court reverse the Trial Court’s

December 9, 2013 Amended/Corrected Final Decree of Divorce and remand this

action to the lower court for retrial of the area in which the children’s residence must

be confined. The Trial Court also abused its discretion when it sought to divide the

fees generated by Gonzales & Gonzales, GP’s former inventory of cases, as

established above and in Appellants’ Brief. Thus, Appellants Nash Gonzales and

Gonzales & Gonzales, P.C. also request that the Court reverse the Trial Court’s

division of the community estate, render judgment excluding those fees from the

community estate, and remanding this matter for further proceedings consistent with

the Court’s opinion. Alternatively, if the Court concludes that the fee interests are

properly included in the community estate, Appellants pray that the Court find the

Trial Court’s division is not based on sufficient evidence, reverse the division, and

remand this suit for further proceedings. Appellants further pray that the Court award

them judgment for all costs of appeal and any other and further relief to which they

are justly entitled.


Reply Brief of Appellants                                                        Page 15
                                      Respectfully submitted,

                                       /s/ Thomas B. Cowart
                                      Thomas B. Cowart
                                      Texas Bar No. 00787295
                                      tom@tcowart.com
                                      Wasoff & Cowart, P.L.L.C.
                                      100 North Central Expressway, Suite 901
                                      Richardson, Texas 75080
                                      Tel: (214) 692-9700
                                      Fax: (214) 550-2674

                                      Attorneys for Appellants Nash Gonzales and
                                      Gonzales & Gonzales, P.C.

                            CERTIFICATE OF COMPLIANCE

       Relying on the word-count function in WordPerfect X5, I hereby certify that
this entire Appellant’s Brief, including the segments of this document which could
be excluded in calculating the length of a document under Tex. R. App. P. 9.4(i)(1),
contains 4,550 words.
                                                    /s/ Thomas B. Cowart

                             CERTIFICATE OF SERVICE

     I hereby certify that on May 27, 2015 a true and correct copy of this
Appellants’ Reply Brief has been served on the following via the efile system:

C. Wilson Shirley III
wilson@ssjmlaw.com
Jessica Marcoux Hall
jessica@ssjmlaw.com
4330 Gaines Ranch Loop, Suite 150
Austin, Texas 78735
512-347-1604
512-347-1676 Facsimile

Attorneys for Appellee Marissa Ann Gonzales
                                          /s/ Thomas B. Cowart
                                         Thomas B. Cowart
Reply Brief of Appellants                                                     Page 16